Appeal by the employer and carrier from an *562.award of compensation based upon a finding that claimant sustained an accidental injury. Appellants’ sole contention is that claimant sustained no accident within the meaning of the Workmen’s Compensation Law. Claimant was employed as a meat wrapper from January to July, 1955. Her duties required her to handle cold meat and, on occasions, frozen meat. Some time prior to July 6, 1955, claimant noticed that her fingers and hands became numb and swollen, accompanied by pain. However, claimant does not claim that anything unusual happened to her, and testified that she did not attribute her condition to any particular thing that happened to her at any particular time, but rather to the work over a long period of time. The record contains medical opinion that claimant was suffering from Raynaud’s disease, and that her contact with cold meat over a period of time caused symptoms to appear and caused her disability. However, the record is clear that claimant’s disability was due to disease, not accidental injury. There is no evidence that claimant sustained an accident within any accepted concept of that term. (Matter of Lerner v. Mump Bros., 241 N. Y. 153; Matter of Masse v. Robinson Go., 301 N. Y. 34; Matter of Deyo v. Village of Piermont, 283 App. Div. 67.) Award reversed, with costs to appellants, and the matter remitted to the Workmen’s Compensation Board. Present — Foster, P. J., Coon, Gibson, Herlihy and Reynolds, JJ.